     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.388 Page 1 of 34




 1    PAUL J. CAMBRIA, JR., ESQ. (State Bar No. 177957)
      JONATHAN W. BROWN, ESQ. (State Bar No. 223901)
 2    LIPSITZ GREEN SCIME CAMBRIA LLP
      42 Delaware Avenue, Suite 120
 3    Buffalo, New York 14202-3904
      (716) 849-1333
 4    pcambria@lglaw.com
 5
      jbrown@lglaw.com

 6    WHITNEY Z. BERNSTEIN, ESQ. (State Bar No. 304917)
      ANTHONY R. BISCONTI, ESQ. (State Bar No. 269230)
 7    BIENERT KATZMAN PC
      903 Calle Amanecer, Suite 350
 8    San Clemente, California 92673
      (949) 369-3700
 9    wbernstein@bienertkatzman.com
10    Attorneys for Defendants Diabolic Video Productions, Inc.; Black Ice LTD;
      Zero Tolerance Entertainment, Inc.; and Third Degree Films
11
12                          UNITED STATES DISTRICT COURT
13                       SOUTHERN DISTRICT OF CALIFORNIA
14                                         )
15    JANE DOE,                            ) Case No.: 3:20-CV-01818-MMA-
                                           ) MSB
16
                      Plaintiff,           )
17    vs.                                  )
18                                         )
      CISSY STEELE, AKA CISSY GERALD; ) ANSWER OF DEFENDANTS
19    DIABOLIC VIDEO PRODUCTIONS,          ) DIABOLIC VIDEO
20    INC.; BLACK ICE LTD; ZERO            ) PRODUCTIONS, INC.; BLACK
      TOLERANCE ENTERTAINMENT,             ) ICE LTD; ZERO TOLERANCE
21
      INC.; THIRD DEGREE FILMS;            ) ENTERTAINMENT, INC.; AND
22    ELEGANT ANGEL, INC.; KNPB            ) THIRD DEGREE FILMS TO
23
      MEDIA B.V.; 24-7 INTERNET, INC.;     ) PLAINTIFF’S AMENDED
      TUBEXXXONE.COM; WREAL, LLC;          ) COMPLAINT
24    AV ENTERTAINMENT, INC.;              )
25    ASEXBOX.COM; AND EXCALIBUR           )
      FILMS, LTD,                          )
26                                         )
27                   Defendants.           )
                                           )
28
      ______________________________________________________________________
                          ANSWER TO AMENDED COMPLAINT
                                               1
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.389 Page 2 of 34




 1          Defendants DIABOLIC VIDEO PRODUCTIONS, INC., BLACK ICE LTD.,
 2
      ZERO TOLERANCE ENTERTAINMENT, INC. AND THIRD DEGREE FILMS (the
 3
 4    “Answering Defendants”), as and for their Answer to the First Amended Complaint (the
 5
      “Amended Complaint” or “FAC”) of Plaintiff JANE DOE, herein state:
 6
 7
            1.     DENY knowledge or information sufficient to form a belief as to the truth

 8    of the allegations set forth in paragraph 1 of the Amended Complaint.
 9
            2.     DENY knowledge or information sufficient to form a belief as to the truth
10
11    of the allegations set forth in paragraph 2 of the Amended Complaint.
12
            3.     DENY knowledge or information sufficient to form a belief as to the truth
13
14    of the allegations set forth in paragraph 3 of the Amended Complaint.
15          4.     DENY knowledge or information sufficient to form a belief as to the truth
16
      of the allegations set forth in paragraph 4 of the Amended Complaint.
17
18          5.     DENY knowledge or information sufficient to form a belief as to the truth
19
      of the allegations set forth in paragraph 5 of the Amended Complaint.
20
21          6.     DENY the allegations set forth in paragraph 6 of the Amended Complaint
22
      as directed toward the Answering Defendants; Answering Defendants lack knowledge
23
24
      or information sufficient to form a belief about the truth of the allegations in Paragraph

25    6 of the FAC and, on that basis, DENY such allegations.
26
            7.     DENY the allegations set forth in paragraph 7 of the Amended Complaint
27
28    as directed toward the Answering Defendants; Answering Defendants lack knowledge
      ______________________________________________________________________
                            ANSWER TO AMENDED COMPLAINT
                                                  2
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.390 Page 3 of 34




 1    or information sufficient to form a belief about the truth of the allegations in Paragraph
 2
      7 of the FAC and, on that basis, DENY such allegations.
 3
 4          8.     DENY the allegations set forth in paragraph 8 of the Amended Complaint
 5
      as directed toward the Answering Defendants; Answering Defendants lack knowledge
 6
 7
      or information sufficient to form a belief about the truth of the allegations in Paragraph

 8    8 of the FAC and, on that basis, deny such allegations.
 9
            9.     OBJECT to the allegations set forth in paragraph 9 of the Amended
10
11    Complaint as calling for a legal conclusion to which no response is required. Subject to
12
      and without waiving said objection, Answering Defendants DENY knowledge or
13
14    information sufficient to form a belief as to the truth of each other and further allegation
15    set forth in said paragraph.
16
            10.    OBJECT to the allegations set forth in paragraph 10 of the Amended
17
18    Complaint as calling for a legal conclusion to which no response is required. Subject to
19
      and without waiving said objection, Answering Defendants DENY the allegations set
20
21    forth in said paragraph as directed toward the Answering Defendants, and DENY
22
      knowledge or information sufficient to form a belief as to the truth of each other and
23
24
      further allegation set forth in said paragraph.

25          11.    DENY the allegations set forth in paragraph 11 of the Amended Complaint
26
      as directed toward the Answering Defendants; Answering Defendants lack knowledge
27
28
      ______________________________________________________________________
                            ANSWER TO AMENDED COMPLAINT
                                                   3
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.391 Page 4 of 34




 1    or information sufficient to form a belief about the truth of the allegations in Paragraph
 2
      11 of the FAC and, on that basis, deny such allegations.
 3
 4            12.   DENY the allegations set forth in paragraph 12 of the Amended
 5
      Complaint, except ADMIT only so much of said paragraph which alleges that Plaintiff
 6
 7
      purports that this Court has federal subject matter jurisdiction pursuant to 28 U.S.C. §

 8    1331.
 9
              13.   DENY the allegations set forth in paragraph 13 of the Amended
10
11    Complaint, except ADMIT only so much of said paragraph which alleges that Plaintiff
12
      purports that this Court has purported supplemental jurisdiction in this proceeding
13
14    pursuant to 28 U.S.C. § 1367(a).
15            14.   DENY knowledge or information sufficient to form a belief as to the truth
16
      of the allegations set forth in paragraph 14 of the Amended Complaint.
17
18            15.   Answering Defendants lack knowledge or information sufficient to form a
19
      belief about the truth of the allegations in Paragraph 15 of the FAC and, on that basis,
20
21    DENY such allegations.
22
              16.   Answering Defendants lack knowledge or information sufficient to form a
23
24
      belief about the truth of the allegations in Paragraph 16 of the FAC and, on that basis,

25    DENY such allegations.
26
27
28
      ______________________________________________________________________
                            ANSWER TO AMENDED COMPLAINT
                                                  4
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.392 Page 5 of 34




 1          17.    Answering Defendants lack knowledge or information sufficient to form a
 2
      belief about the truth of the allegations in Paragraph 17 of the FAC and, on that basis,
 3
 4    DENY such allegations.
 5
            18.    DENY the allegations set forth in paragraph 18 of the Amended
 6
 7
      Complaint.

 8          19.    DENY the allegations set forth in paragraph 19 of the Amended
 9
      Complaint.
10
11          20.    Answering Defendants lack knowledge or information sufficient to form a
12
      belief about the truth of the allegations in Paragraph 20 of the FAC and, on that basis,
13
14    DENY such allegations.
15          21.    ADMIT only so much of paragraph 21 of the Amended Complaint which
16
      alleges that Defendant Diabolic Video Productions, Inc. is a California Corporation
17
18    with its principal place of business located at 20525 Nordhoff, Suite 4, Chatsworth,
19
      California, and DENY each other and further allegation set forth in said paragraph.
20
21          22.    Answering Defendants lack knowledge or information sufficient to form a
22
      belief about the truth of the allegations in Paragraph 22 of the FAC and, on that basis,
23
24
      DENY such allegations.

25          23.    DENY the allegations set forth in paragraph 23 of the Amended Complaint
26
      and instead state that Defendants Black Ice Ltd. and Third Degree Films are dissolved
27
28    California Corporations.
      ______________________________________________________________________
                           ANSWER TO AMENDED COMPLAINT
                                                 5
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.393 Page 6 of 34




 1          24.    ADMIT only so much of the allegations set forth in paragraph 24 of the
 2
      Amended Complaint which alleges that Defendant Zero Tolerance Entertainment, Inc.
 3
 4    is a California Corporation with its principal place of business located at 20525
 5
      Nordhoff, Suite 4, Chatsworth, California, and DENY each other and further allegation
 6
 7
      set forth in said paragraph.

 8          25.    Answering Defendants lack knowledge or information sufficient to form a
 9
      belief about the truth of the allegations in Paragraph 25 of the FAC and, on that basis,
10
11    DENY such allegations.
12
            26.    Answering Defendants lack knowledge or information sufficient to form a
13
14    belief about the truth of the allegations in Paragraph 26 of the FAC and, on that basis,
15    DENY such allegations.
16
            27.    Answering Defendants lack knowledge or information sufficient to form a
17
18    belief about the truth of the allegations in Paragraph 27 of the FAC and, on that basis,
19
      DENY such allegations.
20
21          28.    Answering Defendants lack knowledge or information sufficient to form a
22
      belief about the truth of the allegations in Paragraph 28 of the FAC and, on that basis,
23
24
      DENY such allegations.

25          29.    Answering Defendants lack knowledge or information sufficient to form a
26
      belief about the truth of the allegations in Paragraph 29 of the FAC and, on that basis,
27
28    DENY such allegations.
      ______________________________________________________________________
                            ANSWER TO AMENDED COMPLAINT
                                                 6
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.394 Page 7 of 34




 1          30.   Answering Defendants lack knowledge or information sufficient to form a
 2
      belief about the truth of the allegations in Paragraph 30 of the FAC and, on that basis,
 3
 4    DENY such allegations.
 5
            31.   Answering Defendants lack knowledge or information sufficient to form a
 6
 7
      belief about the truth of the allegations in Paragraph 31 of the FAC and, on that basis,

 8    DENY such allegations.
 9
            32.   Answering Defendants lack knowledge or information sufficient to form a
10
11    belief about the truth of the allegations in Paragraph 32 of the FAC and, on that basis,
12
      DENY such allegations.
13
14          33.   Answering Defendants lack knowledge or information sufficient to form a
15    belief about the truth of the allegations in Paragraph 33 of the FAC and, on that basis,
16
      DENY such allegations.
17
18          34.   Answering Defendants lack knowledge or information sufficient to form a
19
      belief about the truth of the allegations in Paragraph 34 of the FAC and, on that basis,
20
21    DENY such allegations.
22
            35.   Answering Defendants lack knowledge or information sufficient to form a
23
24
      belief about the truth of the allegations in Paragraph 35 of the FAC and, on that basis,

25    DENY such allegations.
26
27
28
      ______________________________________________________________________
                           ANSWER TO AMENDED COMPLAINT
                                                 7
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.395 Page 8 of 34




 1          36.   Answering Defendants lack knowledge or information sufficient to form a
 2
      belief about the truth of the allegations in Paragraph 36 of the FAC and, on that basis,
 3
 4    DENY such allegations.
 5
            37.   Answering Defendants lack knowledge or information sufficient to form a
 6
 7
      belief about the truth of the allegations in Paragraph 37 of the FAC and, on that basis,

 8    DENY such allegations.
 9
            38.   Answering Defendants lack knowledge or information sufficient to form a
10
11    belief about the truth of the allegations in Paragraph 38 of the FAC and, on that basis,
12
      DENY such allegations.
13
14          39.   Answering Defendants lack knowledge or information sufficient to form a
15    belief about the truth of the allegations in Paragraph 39 of the FAC and, on that basis,
16
      DENY such allegations.
17
18          40.   Answering Defendants lack knowledge or information sufficient to form a
19
      belief about the truth of the allegations in Paragraph 40 of the FAC and, on that basis,
20
21    DENY such allegations.
22
            41.   Answering Defendants lack knowledge or information sufficient to form a
23
24
      belief about the truth of the allegations in Paragraph 41 of the FAC and, on that basis,

25    DENY such allegations.
26
27
28
      ______________________________________________________________________
                           ANSWER TO AMENDED COMPLAINT
                                                 8
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.396 Page 9 of 34




 1          42.   Answering Defendants lack knowledge or information sufficient to form a
 2
      belief about the truth of the allegations in Paragraph 42 of the FAC and, on that basis,
 3
 4    DENY such allegations.
 5
            43.   Answering Defendants lack knowledge or information sufficient to form a
 6
 7
      belief about the truth of the allegations in Paragraph 43 of the FAC and, on that basis,

 8    DENY such allegations.
 9
            44.   Answering Defendants lack knowledge or information sufficient to form a
10
11    belief about the truth of the allegations in Paragraph 44 of the FAC and, on that basis,
12
      DENY such allegations.
13
14          45.   Answering Defendants lack knowledge or information sufficient to form a
15    belief about the truth of the allegations in Paragraph 45 of the FAC and, on that basis,
16
      DENY such allegations.
17
18          46.   Answering Defendants lack knowledge or information sufficient to form a
19
      belief about the truth of the allegations in Paragraph 46 of the FAC and, on that basis,
20
21    DENY such allegations.
22
            47.   Answering Defendants lack knowledge or information sufficient to form a
23
24
      belief about the truth of the allegations in Paragraph 47 of the FAC and, on that basis,

25    DENY such allegations.
26
27
28
      ______________________________________________________________________
                           ANSWER TO AMENDED COMPLAINT
                                                 9
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.397 Page 10 of 34




 1           48.   Answering Defendants lack knowledge or information sufficient to form a
 2
       belief about the truth of the allegations in Paragraph 48 of the FAC and, on that basis,
 3
 4     DENY such allegations.
 5
             49.   Answering Defendants lack knowledge or information sufficient to form a
 6
 7
       belief about the truth of the allegations in Paragraph 49 of the FAC and, on that basis,

 8     DENY such allegations.
 9
             50.   Answering Defendants lack knowledge or information sufficient to form a
10
11     belief about the truth of the allegations in Paragraph 50 of the FAC and, on that basis,
12
       DENY such allegations.
13
14           51.   Answering Defendants lack knowledge or information sufficient to form a
15     belief about the truth of the allegations in Paragraph 51 of the FAC and, on that basis,
16
       DENY such allegations.
17
18           52.   Answering Defendants lack knowledge or information sufficient to form a
19
       belief about the truth of the allegations in Paragraph 52 of the FAC and, on that basis,
20
21     DENY such allegations.
22
             53.   Answering Defendants lack knowledge or information sufficient to form a
23
24
       belief about the truth of the allegations in Paragraph 53 of the FAC and, on that basis,

25     DENY such allegations.
26
27
28
       ______________________________________________________________________
                            ANSWER TO AMENDED COMPLAINT
                                                 10
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.398 Page 11 of 34




 1           54.    Answering Defendants lack knowledge or information sufficient to form a
 2
       belief about the truth of the allegations in Paragraph 54 of the FAC and, on that basis,
 3
 4     DENY such allegations.
 5
             55.    DENY the allegations set forth in paragraph 55 of the Amended Complaint
 6
 7
       as directed toward the Answering Defendants, and DENY knowledge or information

 8     sufficient to form a belief as to each other and further allegation set forth in said
 9
       paragraph.
10
11           56.    DENY the allegations set forth in paragraph 56 of the Amended Complaint
12
       as directed toward the Answering Defendants, and DENY knowledge or information
13
14     sufficient to form a belief as to the truth of each other and further allegation set forth in
15     said paragraph.
16
             57.    DENY the allegations set forth in paragraph 57 of the Amended Complaint
17
18     as directed toward the Answering Defendants, and DENY knowledge or information
19
       sufficient to form a belief as to the truth of each other and further allegation set forth in
20
21     said paragraph.
22
             58.    Answering Defendants lack knowledge or information sufficient to form a
23
24
       belief about the truth of the allegations in Paragraph 58 of the FAC and, on that basis,

25     DENY such allegations.
26
27
28
       ______________________________________________________________________
                             ANSWER TO AMENDED COMPLAINT
                                                    11
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.399 Page 12 of 34




 1           59.    Answering Defendants lack knowledge or information sufficient to form a
 2
       belief about the truth of the allegations in Paragraph 59 of the FAC and, on that basis,
 3
 4     DENY such allegations.
 5
             60.    DENY the allegations set forth in paragraph 60 of the Amended Complaint
 6
 7
       as directed toward the Answering Defendants, and DENY knowledge or information

 8     sufficient to form a belief as to the truth of each other and further allegation.
 9
             61.    DENY the allegations set forth in paragraph 61 of the Amended Complaint
10
11     as directed toward the Answering Defendants, and DENY knowledge or information
12
       sufficient to form a belief as to the truth of each other and further allegation.
13
14           62.    Answering Defendants lack knowledge or information sufficient to form a
15     belief about the truth of the allegations in Paragraph 62 of the FAC and, on that basis,
16
       DENY such allegations.
17
18           63.    Answering Defendants lack knowledge or information sufficient to form a
19
       belief about the truth of the allegations in Paragraph 63 of the FAC and, on that basis,
20
21     DENY such allegations.
22
             64.    Answering Defendants lack knowledge or information sufficient to form a
23
24
       belief about the truth of the allegations in Paragraph 64 of the FAC and, on that basis,

25     DENY such allegations.
26
27
28
       ______________________________________________________________________
                              ANSWER TO AMENDED COMPLAINT
                                                    12
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.400 Page 13 of 34




 1           65.   Answering Defendants lack knowledge or information sufficient to form a
 2
       belief about the truth of the allegations in Paragraph 65 of the FAC and, on that basis,
 3
 4     DENY such allegations.
 5
             66.   Answering Defendants lack knowledge or information sufficient to form a
 6
 7
       belief about the truth of the allegations in Paragraph 66 of the FAC and, on that basis,

 8     DENY such allegations.
 9
             67.   Answering Defendants lack knowledge or information sufficient to form a
10
11     belief about the truth of the allegations in Paragraph 67 of the FAC and, on that basis,
12
       DENY such allegations.
13
14           68.   Answering Defendants lack knowledge or information sufficient to form a
15     belief about the truth of the allegations in Paragraph 68 of the FAC and, on that basis,
16
       DENY such allegations.
17
18           69.   Answering Defendants lack knowledge or information sufficient to form a
19
       belief about the truth of the allegations in Paragraph 69 of the FAC and, on that basis,
20
21     DENY such allegations.
22
             70.   Answering Defendants lack knowledge or information sufficient to form a
23
24
       belief about the truth of the allegations in Paragraph 70 of the FAC and, on that basis,

25     DENY such allegations.
26
27
28
       ______________________________________________________________________
                            ANSWER TO AMENDED COMPLAINT
                                                 13
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.401 Page 14 of 34




 1           71.    Answering Defendants lack knowledge or information sufficient to form a
 2
       belief about the truth of the allegations in Paragraph 71 of the FAC and, on that basis,
 3
 4     DENY such allegations.
 5
             72.    Answering Defendants lack knowledge or information sufficient to form a
 6
 7
       belief about the truth of the allegations in Paragraph 72 of the FAC and, on that basis,

 8     DENY such allegations.
 9
             73.    Answering Defendants lack knowledge or information sufficient to form a
10
11     belief about the truth of the allegations in Paragraph 73 of the FAC and, on that basis,
12
       DENY such allegations.
13
14           74.    Answering Defendants lack knowledge or information sufficient to form a
15     belief about the truth of the allegations in Paragraph 74 of the FAC and, on that basis,
16
       DENY such allegations.
17
18           75.    Answering Defendants lack knowledge or information sufficient to form a
19
       belief about the truth of the allegations in Paragraph 75 of the FAC and, on that basis,
20
21     DENY such allegations.
22
             76.    Answering Defendants lack knowledge or information sufficient to form a
23
24
       belief about the truth of the allegations in Paragraph 76 of the FAC and, on that basis,

25     DENY such allegations.
26
27
28
       ______________________________________________________________________
                             ANSWER TO AMENDED COMPLAINT
                                                   14
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.402 Page 15 of 34




 1           77.    Answering Defendants lack knowledge or information sufficient to form a
 2
       belief about the truth of the allegations in Paragraph 77 of the FAC and, on that basis,
 3
 4     DENY such allegations.
 5
             78.    Answering Defendants lack knowledge or information sufficient to form a
 6
 7
       belief about the truth of the allegations in Paragraph 78 of the FAC and, on that basis,

 8     DENY such allegations.
 9
             79.    Answering Defendants lack knowledge or information sufficient to form a
10
11     belief about the truth of the allegations in Paragraph 79 of the FAC and, on that basis,
12
       DENY such allegations.
13
14           80.    Answering Defendants lack knowledge or information sufficient to form a
15     belief about the truth of the allegations in Paragraph 80 of the FAC and, on that basis,
16
       DENY such allegations.
17
18           81.    Answering Defendants lack knowledge or information sufficient to form a
19
       belief about the truth of the allegations in Paragraph 81 of the FAC and, on that basis,
20
21     DENY such allegations.
22
             82.    Answering Defendants lack knowledge or information sufficient to form a
23
24
       belief about the truth of the allegations in Paragraph 82 of the FAC and, on that basis,

25     DENY such allegations.
26
27
28
       ______________________________________________________________________
                             ANSWER TO AMENDED COMPLAINT
                                                   15
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.403 Page 16 of 34




 1           83.    Answering Defendants lack knowledge or information sufficient to form a
 2
       belief about the truth of the allegations in Paragraph 83 of the FAC and, on that basis,
 3
 4     DENY such allegations.
 5
             84.    Answering Defendants lack knowledge or information sufficient to form a
 6
 7
       belief about the truth of the allegations in Paragraph 84 of the FAC and, on that basis,

 8     DENY such allegations.
 9
             85.    Answering Defendants lack knowledge or information sufficient to form a
10
11     belief about the truth of the allegations in Paragraph 85 of the FAC and, on that basis,
12
       DENY such allegations.
13
14           86.    DENY the allegations set forth in paragraph 86 of the Amended Complaint
15     to the extent that it alleges that DVDs distributed by Defendants Black Ice and Diabolic
16
       involved sex trafficking of Plaintiff, and further DENY knowledge or information
17
18     sufficient to form a belief as to the truth of each other and further allegation set forth in
19
       said paragraph.
20
21           87.    DENY the allegations set forth in paragraph 87 of the Amended Complaint
22
       to the extent that it alleges that Plaintiff was “sex trafficked” and further DENY
23
24
       knowledge or information sufficient to form a belief as to the truth of each other and

25     further allegation in said paragraph.
26
             88.    DENY the allegations set forth in paragraph 88 of the Amended Complaint
27
28     to the extent that it alleges that Plaintiff was “sex trafficked” in any of the videos
        ______________________________________________________________________
                              ANSWER TO AMENDED COMPLAINT
                                                    16
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.404 Page 17 of 34




 1     distributed by the Answering Defendants; Answering Defendants lack knowledge or
 2
       information sufficient to form a belief about the truth of the any other and/or further
 3
 4     allegations in Paragraph 88 of the FAC and, on that basis, DENY such allegations.
 5
             89.    DENY the allegations set forth in paragraph 89 of the Amended Complaint
 6
 7
       to the extent that it alleges that Plaintiff was “sex trafficked” in any of the videos

 8     distributed by the Answering Defendants; Answering Defendants lack knowledge or
 9
       information sufficient to form a belief about the truth of the any other and/or further
10
11     allegations in Paragraph 89 of the FAC and, on that basis, DENY such allegations.
12
             90.    DENY the allegations set forth in paragraph 90 of the Amended Complaint
13
14     to the extent that it alleges that Plaintiff was “sex trafficked” in any of the videos
15     distributed by the Answering Defendants; Answering Defendants lack knowledge or
16
       information sufficient to form a belief about the truth of the any other and/or further
17
18     allegations in Paragraph 90 of the FAC and, on that basis, DENY such allegations.
19
             91.    DENY the allegations set forth in paragraph 91 of the Amended Complaint
20
21     to the extent that it alleges that Plaintiff was “sex trafficked” in any of the videos
22
       distributed by the Answering Defendants; Answering Defendants lack knowledge or
23
24
       information sufficient to form a belief about the truth of the any other and/or further

25     allegations in Paragraph 91 of the FAC and, on that basis, DENY such allegations.
26
             92.    DENY knowledge or information sufficient to form a belief as to the truth
27
28     of the allegations set forth in paragraph 92 of the Amended Complaint.
       ______________________________________________________________________
                              ANSWER TO AMENDED COMPLAINT
                                                    17
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.405 Page 18 of 34




 1           93.    DENY knowledge or information sufficient to form a belief as to the truth
 2
       of the allegations set forth in paragraph 93 of the Amended Complaint.
 3
 4           94.    DENY knowledge or information sufficient to form a belief as to the truth
 5
       of the allegations set forth in paragraph 94 of the Amended Complaint.
 6
 7
             95.    DENY knowledge or information sufficient to form a belief as to the truth

 8     of the allegations set forth in paragraph 95 of the Amended Complaint.
 9
             96.    DENY knowledge or information sufficient to form a belief as to the truth
10
11     of the allegations set forth in paragraph 96 of the Amended Complaint.
12
             97.    DENY knowledge or information sufficient to form a belief as to the truth
13
14     of the allegations set forth in paragraph 97 of the Amended Complaint.
15           98.    DENY the allegations set forth in paragraph 98 of the Amended Complaint
16
       to the extent Plaintiff is alleging that videos produced by Defendant Diabolic depict any
17
18     sex trafficking of Plaintiff, and further DENY knowledge or information sufficient to
19
       form a belief as to the truth of each other and further allegation set forth in said
20
21     paragraph.
22
             99.    DENY so much of paragraph 99 of the Amended Complaint which alleges
23
24
       that Plaintiff was sex trafficked, and further DENY knowledge or information sufficient

25     to form a belief as to the truth of each other and further allegation set forth in said
26
       paragraph.
27
28
       ______________________________________________________________________
                              ANSWER TO AMENDED COMPLAINT
                                                    18
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.406 Page 19 of 34




 1           100. DENY so much of paragraph 100 of the Amended Complaint which
 2
       alleges that Plaintiff was “sex trafficked” in any of the videos produced by the
 3
 4     Answering Defendants, and further DENY knowledge or information sufficient to form
 5
       a belief as to the truth of each other and further allegation set forth in said paragraph.
 6
 7
             101. DENY knowledge or information sufficient to form a belief as to the truth

 8     of the allegations set forth in paragraph 101 of the Amended Complaint.
 9
             102. DENY knowledge or information sufficient to form a belief as to the truth
10
11     of the allegations set forth in paragraph 102 of the Amended Complaint.
12
             103. DENY knowledge or information sufficient to form a belief as to the truth
13
14     of the allegations set forth in paragraph 103 of the Amended Complaint.
15           104. DENY knowledge or information sufficient to form a belief as to the truth
16
       of the allegations set forth in paragraph 104 of the Amended Complaint.
17
18           105. DENY knowledge or information sufficient to form a belief as to the truth
19
       of the allegations set forth in paragraph 105 of the Amended Complaint.
20
21           106. DENY knowledge or information sufficient to form a belief as to the truth
22
       of the allegations set forth in paragraph 106 of the Amended Complaint.
23
24
             107. DENY knowledge or information sufficient to form a belief as to the truth

25     of the allegations set forth in paragraph 107 of the Amended Complaint.
26
             108. DENY knowledge or information sufficient to form a belief as to the truth
27
28     of the allegations set forth in paragraph 108 of the Amended Complaint.
       ______________________________________________________________________
                             ANSWER TO AMENDED COMPLAINT
                                                    19
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.407 Page 20 of 34




 1           109. DENY knowledge or information sufficient to form a belief as to the truth
 2
       of the allegations set forth in paragraph 109 of the Amended Complaint.
 3
 4           110. DENY knowledge or information sufficient to form a belief as to the truth
 5
       of the allegations set forth in paragraph 110 of the Amended Complaint.
 6
 7
             111. DENY knowledge or information sufficient to form a belief as to the truth

 8     of the allegations set forth in paragraph 111 of the Amended Complaint.
 9
             112. DENY knowledge or information sufficient to form a belief as to the truth
10
11     of the allegations set forth in paragraph 112 of the Amended Complaint.
12
             113. DENY knowledge or information sufficient to form a belief as to the truth
13
14     of the allegations set forth in paragraph 113 of the Amended Complaint.
15           114. DENY knowledge or information sufficient to form a belief as to the truth
16
       of the allegations set forth in paragraph 114 of the Amended Complaint.
17
18           115. DENY knowledge or information sufficient to form a belief as to the truth
19
       of the allegations set forth in paragraph 115 of the Amended Complaint.
20
21           116. DENY knowledge or information sufficient to form a belief as to the truth
22
       of the allegations set forth in paragraph 116 of the Amended Complaint.
23
24
             117. DENY knowledge or information sufficient to form a belief as to the truth

25     of the allegations set forth in paragraph 117 of the Amended Complaint.
26
             118. DENY knowledge or information sufficient to form a belief as to the truth
27
28     of the allegations set forth in paragraph 118 of the Amended Complaint.
       ______________________________________________________________________
                            ANSWER TO AMENDED COMPLAINT
                                                 20
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.408 Page 21 of 34




 1           119. DENY knowledge or information sufficient to form a belief as to the truth
 2
       of the allegations set forth in paragraph 119 of the Amended Complaint.
 3
 4           120. DENY knowledge or information sufficient to form a belief as to the truth
 5
       of the allegations set forth in paragraph 120 of the Amended Complaint.
 6
 7
             121. DENY knowledge or information sufficient to form a belief as to the truth

 8     of the allegations set forth in paragraph 121 of the Amended Complaint.
 9
             122. DENY knowledge or information sufficient to form a belief as to the truth
10
11     of the allegations set forth in paragraph 122 of the Amended Complaint.
12
             123. DENY knowledge or information sufficient to form a belief as to the truth
13
14     of the allegations set forth in paragraph 123 of the Amended Complaint.
15           124. DENY the allegations set forth in paragraph 124 of the Amended
16
       Complaint as directed toward the Answering Defendants, and DENY knowledge or
17
18     information sufficient to form a belief as to the truth of each other and further allegation
19
       set forth in said paragraph.
20
21           125. DENY the allegations set forth in paragraph 125 of the Amended
22
       Complaint as directed toward the Answering Defendants, and DENY knowledge or
23
24
       information sufficient to form a belief as to the truth of each other and further allegation

25     set forth in said paragraph.
26
             126. DENY the allegations set forth in paragraph 126 of the Amended
27
28     Complaint.
       ______________________________________________________________________
                             ANSWER TO AMENDED COMPLAINT
                                                   21
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.409 Page 22 of 34




 1           127. DENY the allegations set forth in paragraph 127 of the Amended
 2
       Complaint as directed toward the Answering Defendants, and DENY knowledge or
 3
 4     information sufficient to form a belief as to the truth of each other and further allegation
 5
       set forth in said paragraph.
 6
 7
             128. DENY the allegations set forth in paragraph 128 of the Amended

 8     Complaint.
 9
             129. DENY the allegations set forth in paragraph 129 of the Amended
10
11     Complaint.
12
             130. DENY the allegations set forth in paragraph 130 of the Amended
13
14     Complaint.
15           131. DENY the allegations set forth in paragraph 131 of the Amended
16
       Complaint.
17
18           132. DENY the allegations set forth in paragraph 132 of the Amended
19
       Complaint.
20
21           133. DENY knowledge or information sufficient to form a belief as to the truth
22
       of the allegations set forth in paragraph 133 of the Amended Complaint.
23
24
             134. DENY knowledge or information sufficient to form a belief as to the truth

25     of the allegations set forth in paragraph 134 of the Amended Complaint.
26
             135. DENY knowledge or information sufficient to form a belief as to the truth
27
28     of the allegations set forth in paragraph 135 of the Amended Complaint.
       ______________________________________________________________________
                             ANSWER TO AMENDED COMPLAINT
                                                   22
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.410 Page 23 of 34




 1                                           COUNT I
 2
             136. Repeat and reallege all of their prior responses set forth hereinabove in
 3
 4     response to the allegations set forth in paragraph 136 of the Amended Complaint.
 5
             137. DENY knowledge or information sufficient to form a belief as to the truth
 6
 7
       of the allegations set forth in paragraph 137 of the Amended Complaint.

 8           138. DENY knowledge or information sufficient to form a belief as to the truth
 9
       of the allegations set forth in paragraph 138 of the Amended Complaint.
10
11           139. DENY knowledge or information sufficient to form a belief as to the truth
12
       of the allegations set forth in paragraph 139 of the Amended Complaint.
13
14           140. DENY knowledge or information sufficient to form a belief as to the truth
15     of the allegations set forth in paragraph 140 of the Amended Complaint.
16
             141. DENY knowledge or information sufficient to form a belief as to the truth
17
18     of the allegations set forth in paragraph 141 of the Amended Complaint.
19
             142. DENY knowledge or information sufficient to form a belief as to the truth
20
21     of the allegations set forth in paragraph 142 of the Amended Complaint.
22
             143. DENY knowledge or information sufficient to form a belief as to the truth
23
24
       of the allegations set forth in paragraph 143 of the Amended Complaint.

25                                           COUNT II
26
             144. Repeat and reallege all of their prior responses set forth hereinabove in
27
28     response to the allegations set forth in paragraph 144 of the Amended Complaint.
       ______________________________________________________________________
                            ANSWER TO AMENDED COMPLAINT
                                                 23
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.411 Page 24 of 34




 1           145. DENY the allegations set forth in paragraph 145 of the Amended
 2
       Complaint as directed toward the Answering Defendants, and DENY knowledge or
 3
 4     information sufficient to form a belief as to the truth of each other and further allegation
 5
       set forth in said paragraph.
 6
 7
             146. DENY the allegations set forth in paragraph 146 of the Amended

 8     Complaint as directed toward the Answering Defendants, and DENY knowledge or
 9
       information sufficient to form a belief as to the truth of each other and further allegation
10
11     set forth in said paragraph.
12
             147. DENY the allegations set forth in paragraph 147 of the Amended
13
14     Complaint as directed toward the Answering Defendants, and DENY knowledge or
15     information sufficient to form a belief as to the truth of each other and further allegation
16
       set forth in said paragraph.
17
18           148. DENY the allegations set forth in paragraph 148 of the Amended
19
       Complaint as directed toward the Answering Defendants, and DENY knowledge or
20
21     information sufficient to form a belief as to the truth of each other and further allegation
22
       set forth in said paragraph.
23
24
             149. DENY the allegations set forth in paragraph 149 of the Amended

25     Complaint as directed toward the Answering Defendants, and DENY knowledge or
26
       information sufficient to form a belief as to the truth of each other and further allegation
27
28     set forth in said paragraph.
       ______________________________________________________________________
                             ANSWER TO AMENDED COMPLAINT
                                                   24
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.412 Page 25 of 34




 1           150. DENY the allegations set forth in paragraph 150 of the Amended
 2
       Complaint as directed toward the Answering Defendants, and DENY knowledge or
 3
 4     information sufficient to form a belief as to the truth of each other and further allegation
 5
       set forth in said paragraph.
 6
 7
             151. DENY the allegations set forth in paragraph 151 of the Amended

 8     Complaint as directed toward the Answering Defendants, and DENY knowledge or
 9
       information sufficient to form a belief as to the truth of each other and further allegation
10
11     set forth in said paragraph.
12
                                              COUNT III
13
14           152. Repeat and reallege all of their prior responses set forth hereinabove in
15     response to the allegation set forth in paragraph 152 of the Amended Complaint.
16
             153. DENY the allegations set forth in paragraph 153 of the Amended
17
18     Complaint as directed toward the Answering Defendants, and DENY knowledge or
19
       information sufficient to form a belief as to the truth of each other and further allegation
20
21     in said paragraph.
22
             154. DENY the allegations set forth in paragraph 154 of the Amended
23
24
       Complaint as directed toward the Answering Defendants, and DENY knowledge or

25     information sufficient to form a belief as to the truth of each other and further allegation
26
       in said paragraph.
27
28
       ______________________________________________________________________
                             ANSWER TO AMENDED COMPLAINT
                                                   25
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.413 Page 26 of 34




 1           155. DENY knowledge or information sufficient to form a belief as to the truth
 2
       of the allegations set forth in paragraph 155 of the Amended Complaint.
 3
 4           156. DENY knowledge or information sufficient to form a belief as to the truth
 5
       of the allegations set forth in paragraph 156 of the Amended Complaint.
 6
 7
             157. DENY knowledge or information sufficient to form a belief as to the truth

 8     of the allegations set forth in paragraph 157 of the Amended Complaint.
 9
             158. DENY knowledge or information sufficient to form a belief as to the truth
10
11     of the allegations set forth in paragraph 158 of the Amended Complaint.
12
             159. DENY so much of paragraph 159 of the Amended Complaint which
13
14     alleges that any videos produced by the Answering Defendants involving Plaintiff were
15     “part of a sex trafficking venture”, and further DENY knowledge or information
16
       sufficient to form a belief as to the truth of each other and further allegation in said
17
18     paragraph.
19
             160. DENY knowledge or information sufficient to form a belief as to the truth
20
21     of the allegations set forth in paragraph 160 of the Amended Complaint.
22
             161. DENY knowledge or information sufficient to form a belief as to the truth
23
24
       of the allegations set forth in paragraph 161 of the Amended Complaint.

25           162. DENY knowledge or information sufficient to form a belief as to the truth
26
       of the allegations set forth in paragraph 162 of the Amended Complaint.
27
28
       ______________________________________________________________________
                              ANSWER TO AMENDED COMPLAINT
                                                    26
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.414 Page 27 of 34




 1                                            COUNT IV
 2
             163. Repeat and reallege all of their prior responses set forth hereinabove in
 3
 4     response to the allegations set forth in paragraph 163 of the Amended Complaint.
 5
             164. DENY the allegations set forth in paragraph 164 of the Amended
 6
 7
       Complaint as directed toward the Answering Defendants, and DENY knowledge or

 8     information sufficient to form a belief as to the truth of each other and further allegation
 9
       set forth in said paragraph.
10
11           165. DENY the allegations set forth in paragraph 165 of the Amended
12
       Complaint as directed toward the Answering Defendants, and DENY knowledge or
13
14     information sufficient to form a belief as to the truth of each other and further allegation
15     set forth in said paragraph.
16
             166. DENY the allegations set forth in paragraph 166 of the Amended
17
18     Complaint as directed toward the Answering Defendants, and DENY knowledge or
19
       information sufficient to form a belief as to the truth of each other and further allegation
20
21     set forth in said paragraph.
22
             167. DENY the allegations set forth in paragraph 167 of the Amended
23
24
       Complaint as directed toward the Answering Defendants, and DENY knowledge or

25     information sufficient to form a belief as to the truth of each other and further allegation
26
       set forth in said paragraph.
27
28
       ______________________________________________________________________
                             ANSWER TO AMENDED COMPLAINT
                                                   27
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.415 Page 28 of 34




 1           168. DENY the allegations set forth in paragraph 168 of the Amended
 2
       Complaint as directed toward the Answering Defendants, and DENY knowledge or
 3
 4     information sufficient to form a belief as to the truth of each other and further allegation
 5
       set forth in said paragraph.
 6
 7
             169. DENY the allegations set forth in paragraph 169 of the Amended

 8     Complaint.
 9
                                               COUNT V
10
11           170. Repeat and reallege all of their prior responses set forth hereinabove in
12
       response to the allegations set forth in paragraph 170 of the Amended Complaint.
13
14           171. DENY knowledge or information sufficient to form a belief as to the truth
15     of the allegations set forth in paragraph 171 of the Amended Complaint.
16
             172. DENY knowledge or information sufficient to form a belief as to the truth
17
18     of the allegations set forth in paragraph 172 of the Amended Complaint.
19
             173. DENY knowledge or information sufficient to form a belief as to the truth
20
21     of the allegations set forth in paragraph 173 of the Amended Complaint.
22
             174. DENY knowledge or information sufficient to form a belief as to the truth
23
24
       of the allegations set forth in paragraph 174 of the Amended Complaint.

25           175. DENY knowledge or information sufficient to form a belief as to the truth
26
       of the allegations set forth in paragraph 175 of the Amended Complaint.
27
28
       ______________________________________________________________________
                             ANSWER TO AMENDED COMPLAINT
                                                   28
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.416 Page 29 of 34




 1                                            COUNT VI
 2
             176. Repeat and reallege all of their prior responses set forth hereinabove in
 3
 4     response to the allegations set forth in paragraph 176 of the Amended Complaint.
 5
             177. DENY the allegations set forth in paragraph 177 of the Amended
 6
 7
       Complaint.

 8           178. DENY the allegations set forth in paragraph 178 of the Amended
 9
       Complaint.
10
11           179. DENY the allegations set forth in paragraph 179 of the Amended
12
       Complaint.
13
14           180. DENY knowledge or information sufficient to form a belief as to the truth
15     of the allegations set forth in paragraph 180 of the Amended Complaint.
16
             181. DENY the allegations set forth in paragraph 181 of the Amended
17
18     Complaint.
19
                                              COUNT VII
20
21           182. Repeat and reallege all of their prior responses set forth hereinabove in
22
       response to the allegations set forth in paragraph 182 of the Amended Complaint.
23
24
             183. DENY the allegations set forth in paragraph 183 of the Amended

25     Complaint as directed toward the Answering Defendants, and DENY knowledge or
26
       information sufficient to form a belief as to the truth of each other and further allegation
27
28     set forth in said paragraph.
       ______________________________________________________________________
                             ANSWER TO AMENDED COMPLAINT
                                                   29
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.417 Page 30 of 34




 1           184. DENY the allegations set forth in paragraph 184 of the Amended
 2
       Complaint as directed toward the Answering Defendants, and DENY knowledge or
 3
 4     information sufficient to form a belief as to the truth of each other and further allegation
 5
       set forth in said paragraph.
 6
 7
             185. DENY the allegations set forth in paragraph 185 of the Amended

 8     Complaint as directed toward the Answering Defendants, and DENY knowledge or
 9
       information sufficient to form a belief as to the truth of each other and further allegation
10
11     set forth in said paragraph.
12
             186. DENY the allegations set forth in paragraph 186 of the Amended
13
14     Complaint as directed toward the Answering Defendants, and DENY knowledge or
15     information sufficient to form a belief as to the truth of each other and further allegation
16
       set forth in said paragraph.
17
18           187. DENY the allegations set forth in paragraph 187 of the Amended
19
       Complaint as directed toward the Answering Defendants, and DENY knowledge or
20
21     information sufficient to form a belief as to the truth of each other and further allegation
22
       set forth in said paragraph.
23
24
             188. DENY the allegations set forth in paragraph 188 of the Amended

25     Complaint as directed toward the Answering Defendants, and DENY knowledge or
26
       information sufficient to form a belief as to the truth of each other and further allegation
27
28     set forth in said paragraph.
       ______________________________________________________________________
                             ANSWER TO AMENDED COMPLAINT
                                                   30
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.418 Page 31 of 34




 1           189. DENY each other and further Allegation set forth in the Amended
 2
       Complaint that is not specifically addressed hereinabove.
 3
 4
 5
                            AFFIRMATIVE AND OTHER DEFENSES
 6
 7
             As separate and distinct defenses to the Complaint, to each and every purported

 8     claim thereof, and without admitting or acknowledging that it bears the burden of proof
 9
       as to any of them, Answering Defendants allege:
10
11
12
                                           FIRST DEFENSE
13
             190. As and for a separate defense, Plaintiff has failed to state a claim upon
14
15     which relief can be granted.
16
17
                                         SECOND DEFENSE
18
19           191. As and for a separate defense, Plaintiff’s claims are barred in whole, or in
20
       part, by the applicable statute(s) of limitation and/or the doctrine of laches.
21
22                                        THIRD DEFENSE
23
             192. As and for a separate defense, one or more of Plaintiff’s claims for relief is
24
25
       barred by the doctrine of unclean hands.

26
27
28
       ______________________________________________________________________
                             ANSWER TO AMENDED COMPLAINT
                                                    31
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.419 Page 32 of 34




 1                                      FOURTH DEFENSE
 2
             193. As and for a separate defense, one or more of Plaintiff’s claims for relief
 3
 4     are barred by the doctrines of waiver, consent and/or estoppel.
 5
                                          FIFTH DEFENSE
 6
 7
             194. As and for a separate defense, Plaintiff has failed to mitigate her alleged

 8     damages, if any.
 9
                                          SIXTH DEFENSE
10
11           195. As and for a separate defense, Plaintiff is not entitled to
12
       punitive/exemplary damages as the Answering Defendants did not act or fail to act in a
13
14     manner sufficient to give rise to punitive/liquidated damages liability.
15                                      SEVENTH DEFENSE
16
             196. As and for a separate defense, the Answering Defendants did not engage in
17
18     any negligent conduct and/or malicious conduct.
19
                                         EIGHTH DEFENSE
20
21           197. As and for a separate defense, the Answering Defendants acted in good
22
       faith and/or their conduct was in conformity with all applicable laws, statutes,
23
24
       governmental regulations, and industry standards existing at the time of such alleged

25     conduct.
26
27
28
       ______________________________________________________________________
                             ANSWER TO AMENDED COMPLAINT
                                                   32
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.420 Page 33 of 34




 1                                       NINTH DEFENSE
 2
             198. As and for a separate defense, Plaintiff has been paid and/or received all
 3
 4     compensation due to her.
 5
                                         TENTH DEFENSE
 6
 7
             199. As and for a separate defense, to the extent that Plaintiff sustained damages

 8     as alleged in the Amended Complaint, or otherwise, the damages alleged were not
 9
       caused by the conduct of the Answering Defendants.
10
11                                    ELEVENTH DEFENSE
12
             200. As and for a separate defense, Plaintiff lacks standing and/or lacks capacity
13
14     to bring some or all of the claims alleged in the FAC.
15                                     TWELFTH DEFENSE
16
             201. As and for a separate defense, Plaintiff is barred from recovery as a result
17
18     of any conduct on the part of the Answering Defendants, because of Plaintiff’s
19
       approval, ratification or acquiescence to that conduct.
20
21                                   THIRTEENTH DEFENSE
22
             202. As and for a separate defense, Plaintiff was not employed by the
23
24
       Answering Defendants.

25                                   FOURTEENTH DEFENSE
26
             203. As and for a separate defense, upon information and belief, Plaintiff has
27
28     not exhausted her administrative remedies. Plaintiff’s claims are barred, in whole or in
       ______________________________________________________________________
                             ANSWER TO AMENDED COMPLAINT
                                                  33
     Case 3:20-cv-01818-MMA-MSB Document 42 Filed 03/25/21 PageID.421 Page 34 of 34




 1     part, by reason of her failure to allege them in any administrative complaint filed by her
 2
       in advance of this proceeding.
 3
 4                                      FIFTEENTH DEFENSE
 5
             204. As and for a separate defense, the Court lacks subject matter jurisdiction to
 6
 7
       hear one or more of Plaintiff’s claims for relief.

 8                                      SIXTEENTH DEFENSE
 9
             205. Answering Defendants presently have insufficient knowledge or
10
11     information on which to form a belief as to whether it may have additional defenses
12
       available. Answering Defendants reserves the right to assert additional defenses to
13
14     Plaintiff’s claims in the event that discovery indicates it would be appropriate.
15           WHEREFORE, the Answering Defendants demand judgment dismissing
16
       Plaintiff’s Complaint in its entirety as against them, together with their costs and
17
18     disbursements in this matter and such other further relief as the Court deems just and
19
       proper.
20
21     Dated: March 25, 2021
                                               LIPSITZ GREEN SCIME CAMBRIA LLP
22
23
24
                                               By:
                                             /s/Jonathan W. Brown
                                            Paul J. Cambria, Jr., Esq.
25                                          Jonathan W. Brown, Esq.
26                                          Attorneys for Defendants
                                      Diabolic Video Productions, Inc., Black Ice LTD,
27                                    Zero Tolerance Entertainment, Inc. and Third
28                                    Degree Films
       ______________________________________________________________________
                             ANSWER TO AMENDED COMPLAINT
                                                     34
